Citation Nr: 0411296	
Decision Date: 04/30/04    Archive Date: 05/06/04

DOCKET NO.  99-03 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a rating higher than 70 percent for post-
traumatic stress disorder (PTSD).

2.  Entitlement to a rating of total disability based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the United 
States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel


REMAND

The veteran served on active duty in the Marine Corps from 
February 1969 to September 1970.

This case comes before the Board of Veterans' Appeals (Board) from 
an August 1998 RO decision which denied an increase in a 70 
percent rating for PTSD, and also denied a TDIU rating.  In April 
2003, the veteran appeared at a Travel Board hearing.

Pursuant to the Veterans Claims Assistance Act (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)), VA 
first has a duty to notify the veteran and the accredited 
representative of any information and evidence necessary to 
substantiate his claims for VA benefits.  See generally 38 
U.S.C.A. §§ 5102, 5103 (West 2002); 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. § 3.159(b)).  
Furthermore, the VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claims, although the 
ultimate responsibility for furnishing evidence rests with the 
veteran.  See 38 U.S.C.A. § 5103A (West 2002); 66 Fed. Reg. 
46,620, 45,630 (Aug. 29, 2001) (codified as amended at 38 C.F.R. § 
3.159(c)).

Upon consideration of the record, the Board finds that there is a 
further VA duty to notify and assist the veteran with his claims 
for an increased rating for PTSD and for a TDIU rating.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Initially, the Board notes that the veteran submitted a statement 
dated in September 2003 in which he asserted that he was no longer 
employed due to a service-connected disability.  This evidence has 
not been considered by the RO, and the veteran has not submitted a 
waiver with regard to RO initial consideration of this evidence.  
Thus the case must be returned to the RO for initial consideration 
of this evidence and for issuance of a supplemental statement of 
the case.  See Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed.Cir. 2003).  As part of its evaluation 
of the veteran's claim that he is no longer employed, the RO 
should contact his most recent employer, Chertok Furniture, and 
ask them to complete the appropriate VA Form with regard to his 
current employment status.

Additionally, in light of evidence that the veteran may no longer 
be employed and that his PTSD symptoms may have increased in 
severity recently, the veteran should be given an updated PTSD 
examination to determine the current severity of his PTSD.  The 
examiner should address the extent to which the veteran's PTSD 
causes occupational and social impairment.

The Board also notes that at the veteran's hearing before the 
Board, he indicated that he would be seeking in-patient treatment 
for his PTSD in the near future.  The RO should attempt to obtain 
all medical records from any such hospitalization.  Additionally, 
any updated outpatient treatment records from 2001 to the present 
should also be obtained.

Accordingly, the case is remanded for the following action:

1.  The RO should ensure compliance with the duty to assist, 
documentation and notification requirements set forth by the VCAA, 
specifically including all provisions under 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002); 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.102, 3.156(a), 3.159 and 
3.326(a)); and the holdings in Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); and Charles v. Principi, 16 Vet. App. 370 (2002).  
The claims file must include documentation that the RO has 
complied with the VA's redefined duties to notify and assist the 
veteran as set forth in the VCAA and relevant case law.

2.  The RO should obtain copies of all of the veteran's VA 
treatment records concerning his PTSD, to specifically include but 
not limited to any hospitalization records, dated during and since 
2001, and not already in the claims folder.  The RO should ask him 
whether he has had any non-VA treatment for his PTSD during this 
period, and if he has, the RO should obtain copies of the related 
medical records.
    
2.  The RO should contact the veteran's most recent employer, 
[redacted], at [redacted] in [redacted], 
Pennsylvania, [redacted], and ask them to complete a VA Form 21-4192 
with regard to the veteran's current employment status.  Such 
information should include whether the veteran is presently 
employed, the number of hours per week which he is employed, the 
reason for any termination of employment, and the dates of his 
employment.  Any other development indicated to assess the 
veteran's current employment, if any, and recent employment 
history should be undertaken.

3.  Thereafter, the RO should have the veteran undergo a VA 
psychiatric examination to assess the current severity of his 
PTSD, including whether it makes him unemployable.  The claims 
folder should be provided to and reviewed by the examiner.  All 
signs and symptoms necessary for rating the condition should be 
reported in detail.  A Global Assessment of Functioning (GAF) 
score should be assigned and explained.  The examiner should 
comment on the degree of occupational and social impairment due 
exclusively to PTSD.

4.  After assuring compliance with the notice and duty to assist 
provisions of the law, the RO should review the claims for an 
increase in a 70 percent rating for PTSD and for a TDIU rating.  
If the claims are denied, the veteran and his representative 
should be issued a supplemental statement of the case, and given 
an opportunity to respond, before the case is returned to the 
Board.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).

This appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.



	                  
_________________________________________________
Heather J. Harter
Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).



